UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
BRADLEY SHOVE,                                                :
                                                              :
                         Plaintiff,                           :      19-CV-10205 (OTW)
                                                              :
                      -against-                               :      ORDER
                                                              :
INTELLIGRATED SYSTEMS, INC., and
                                                              :
HONEYWELL INTERNATIONAL, INC.,
                                                              :
                         Defendants.                          :
                                                              :
--------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         It has been reported to the Court that this case has been settled in principle. Accordingly, it is

ORDERED that the above-entitled action be and is hereby dismissed and discontinued without costs, and

without prejudice to the right to reopen the action within fourteen days of the date of this Order. To be

clear, any application to reopen must be filed within fourteen days of this Order; any application to

reopen filed thereafter may be denied solely on that basis. Any pending motions are terminated as

moot, and all conferences are adjourned.

         In the event that the case is reopened, the Court will hold a final pretrial conference on May 21,

2021 at 2:30 p.m. and trial will occur as previously scheduled on May 26, 2021.

         The Clerk of Court is directed to close the case.

         SO ORDERED.



                                                                    s/ Ona T. Wang
Dated: May 7, 2021                                                Ona T. Wang
       New York, New York                                         United States Magistrate Judge
